Citation Nr: 0322434	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-16 851	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for conjunctivitis.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran served from March 1982 to June 1985 and from 
December 1990 to June 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2000, the 
Board remanded this case, however, further development is 
necessary as set forth below.  

In a November 1999 rating decision, an increased rating for a 
right knee disorder was denied.  The veteran did not initiate 
an appeal as to that matter.  


REMAND

As noted, the veteran had two periods of service.  The 
veteran maintains that he had conjunctivitis during service.  
Between the two periods of service, in December 1986, he was 
treated for conjunctivitis.  After the veteran's separation 
from his second period of service, he was treated for 
conjunctivitis in November 1996.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted.  The veteran has been 
notified of VCAA.  In compliance with VCAA, the Board finds 
that the veteran should be afforded a VA examination.

The appropriate actions should continue to be undertaken to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The veteran is hereby informed that 
if there is evidence supporting the issue on appeal, he must 
submit that evidence to VA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The veteran should be afforded a VA 
examination.  All indicated tests should 
be completed.  The examiner should be 
requested to answer the following 
questions:

A.  Does the veteran have chronic 
conjunctivitis?

B.  If he has chronic 
conjunctivitis, is there any 
relationship to the veteran's 
inservice complaints of 
conjunctivitis?

C.  Based on the December 1986 
report of conjunctivitis, did 
conjunctivitis clearly and 
unmistakably not increase in 
severity during the veteran's second 
period of service?

The examiner should provide his/her 
rationale for all opinions expressed.  

3.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


